       Case 2:20-cv-00029-RMP        ECF No. 10   filed 08/06/20     PageID.49 Page 1 of 2




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                  Aug 06, 2020
                                                                        SEAN F. MCAVOY, CLERK
3

4

5                               UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      SHAWN SUMMERKAMP,
8                                                   NO: 2:20-CV-29-RMP
                                  Plaintiff,
9                                                   ORDER OF DISMISSAL WITH
           v.                                       PREJUDICE
10
      ALEJANDRO MARTINEZ-
11    MORALES, an individual; and
      GLADIATOR EXPRESS, INC., a
12    California corporation,

13                                Defendant.

14

15         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

16   ECF No. 9. Having reviewed the Motion and the record, the Court finds good cause

17   to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 9, is

19              GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

21              to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:20-cv-00029-RMP     ECF No. 10   filed 08/06/20   PageID.50 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED August 6, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
